Merrick, J.
The complaint alleges that the liquor therein mentioned was deposited and kept by the claimant in a certain building particularly described, situate in Worcester. The verdict of the jury finds tho,t the liquor was owned or kept by him in that place. This being in the alternative, the fact of keeping averred in the complaint is not established by the verdict ; and therefore no judgment can be rendered upon it. For this cause the verdict must be set aside and a new trial granted
The other exceptions of the claimant are similar to those taken in the preceding case; and for the reasons staged in th opinion of the court in that case, they must be overrul id.

Verdict set aside and a new trial ordered.